This appellant was indicted, tried, and convicted, and sentenced to the penitentiary, for distilling, making, or manufacturing alcoholic, spirituous, or malted liquors, and for the possession of a still to be used for that purpose.
Under the undisputed evidence in this case the accused was entitled to his discharge. This evidence barely raises a suspicion against the defendant. It consists of the testimony of certain witnesses, who found a still and other contraband articles in a pine thicket 200 yards from the home of the defendant; this and nothing more. There was no semblance of evidence showing, or tending to show, that the accused had ever been at the still, or that he knew of its existence. All of the evidence is to the contrary, and without dispute disclosed that at the time of the so-called "raid" the defendant was in another state, and had been for some time. This court is at a loss to understand how a conviction of any person could be rested upon such evidence. A presumption of innocence attended this defendant upon his trial. The evidence adduced was wholly inadequate to overcome such presumption. The state manifestly failed to meet the burden of proof necessary to a conviction. *Page 269 
For the error in not granting defendant's motion for a new trial, the judgment of conviction from which this appeal was taken is reversed. and the cause remanded.
Reversed and remanded.